             Case 6:20-cv-01863-BR      Document 1       Filed 10/29/20     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
JUDITH R. HARPER, OSB #903260
Judi.Harper@usdoj.gov
Assistant United States Attorney
310 West Sixth Street
Medford, Oregon 97501
Telephone: (541) 776-3564
Attorneys for the United States



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                      EUGENE DIVISION

UNITED STATES OF AMERICA,                                 6:20-cv-01863-BR

        Plaintiff,

        v.                                                COMPLAINT, in rem,
                                                          FOR FORFEITURE
$36,858.50 U.S. CURRENCY and
ASSORTED PRECIOUS METALS IN
GOLD AND SILVER BARS, in rem,
        Defendants.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Judith Harper, Assistant United States Attorney, for its complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.

\\\


Complaint in rem for Forfeiture                                                             Page 1
          Case 6:20-cv-01863-BR           Document 1         Filed 10/29/20   Page 2 of 3




                                                  II.

       Defendants, in rem, $36,858.50 U.S. Currency, and Assorted Precious Metals in Gold

and Silver Bars were seized in the District of Oregon, and are now and during the pendency of

this action will be within the jurisdiction of this Court.

                                                  III.

       Defendants, in rem, $36,858.50 U.S. Currency, and Assorted Precious Metals in Gold

and Silver Bars represent proceeds traceable to an exchange for controlled substances or were

used or intended to be used to facilitate such a transaction in violation of 21 U.S.C. § 841(a)(1),

and is forfeitable to the United States pursuant to the provisions of 21 U.S.C. § 881(a)(6), as

more particularly set forth in the declaration of Juan Sierra, Special Agent, Drug Enforcement

Administration, marked as Exhibit A, attached and fully incorporated herein by this reference.

       WHEREFORE, plaintiff, United States of America, prays that due process issue to

enforce the forfeiture of defendants, in rem, $36,858.50 U.S. Currency, and Assorted Precious

Metals in Gold and Silver Bars; that due notice be given to all interested persons to appear and

show cause why forfeiture of these defendants, in rem, should not be decreed; that due

proceedings be had thereon; that these defendants be forfeited to the United States; that the

plaintiff United States of America be awarded its costs and disbursements incurred in this action.

DATED: October 29, 2020.                       Respectfully submitted,

                                               BILLY J. WILLIAMS
                                               United States Attorney

                                               s/ Judith R. Harper
                                               JUDITH R. HARPER
                                               Assistant United States Attorney



Complaint in rem for Forfeiture                                                              Page 2
          Case 6:20-cv-01863-BR         Document 1      Filed 10/29/20     Page 3 of 3




                                       VERIFICATION




       I, Juan Sierra, declare under penalty of perjury, pursuant to the provisions of 28 U.S.C.

Section 1746, that I am a Special Agent with the Drug Enforcement Administration and that the

foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     s/Juan Sierra
                                     JUAN SIERRA
                                     Special Agent
                                     Drug Enforcement Administration




Complaint in rem for Forfeiture                                                            Page 3
      Case 6:20-cv-01863-BR        Document 1-1       Filed 10/29/20      Page 1 of 6




                          DECLARATION of JUAN SIERRA

       I, Juan Sierra, do hereby declare:

                             BACKGROUND/EXPERIENCE

       1.      I am a Special Agent (SA) with the Drug Enforcement Administration

(hereinafter “DEA”), United States Department of Justice. As such, I am an investigative

or law enforcement officer of the United States within the meaning of Title 18, United

States Code, Section 2510(7). I also am responsible for investigating drug related crimes

within the United States. Under 21 U.S.C. § 878. I am empowered to make arrests, obtain

and execute search warrants, and to make seizures of property pursuant to Subchapter I of

Chapter 13 of Title 21 United States Code.

       2.      My current assignment is the Eugene Resident Office. I have been

employed with the DEA since April 2018. My training and experience includes an 18-

week training academy in Quantico, Virginia. While there, I received training on

numerous topics to include, but not limited to, the detection and identification of

controlled substances, methods and investigation techniques of drug trafficking

organizations, surveillance methods and techniques, and classroom instruction on federal

drug laws pertaining to Title 21 crimes. Since being employed with the DEA, I have

assisted in multiple cases as a case agent, co-case agent and surveillance agent. Prior to

joining the DEA, I was a police officer with the Lubbock Police Department, in Lubbock,

Texas, since October 2013. As an officer, I conducted preliminary criminal

investigations, responded to emergency calls, and the interdiction of narcotics.

\\\




Declaration of Juan Sierra                                                         Exhibit A
                                                                                     Page 1
     Case 6:20-cv-01863-BR          Document 1-1       Filed 10/29/20     Page 2 of 6




                         PURPOSE OF THE DECLARATION

       3.      This declaration is submitted in support of a civil complaint in rem for

forfeiture of $36,858.50 United States Currency and Assorted Precious Metals (Gold and

Silver) valued at $30,259.20 dollars, seized from Vidas Jacob STRAVINSKAS on May

17, 2019, during the execution of a State of Oregon search warrant at 1145 W 11th Street,

in Eugene, Oregon. I believe there is probable cause that the $36,858.50 United States

Currency and Assorted Precious Metals (gold and silver bars) valued at $30,259.20

dollars, are subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) as money or other

things of value furnished or intended to be furnished in exchange for a controlled

substance, or proceeds traceable to the exchange of controlled substances in violation of

21 U.S.C. § 841(a)(1). This declaration does not include all of the facts known to me

regarding this investigation, only those sufficient to establish probable cause to seize the

above referenced Currency and Assorted Precious Metals.

                       SUMMARY OF THE INVESTIGATION

       4.      On May 16, 2019, Eugene Police Department Street Crimes Unit (EPD

SCU) was granted a State of Oregon search warrant for 1145 W 11th Avenue #1, in

Eugene, Oregon, to search for evidence of sales, manufacture, and possession of

controlled substances. The warrant was based on information obtained by a confidential

source (CI) who provided information about a resident of that address named Vidas Jacob

STRAVINSKAS (STRAVINSKAS). The CI informed EPD SCU detectives that

STRAVINSKAS was dealing heroin, methamphetamine, self-pressed Xanax pills, and

marijuana from the residence. Based on the information relating to a possible pill press

being located inside the residence, EPD SCU contacted the DEA for assistance with

Declaration of Juan Sierra                                                         Exhibit A
                                                                                     Page 2
     Case 6:20-cv-01863-BR        Document 1-1       Filed 10/29/20    Page 3 of 6




executing a search warrant at STRAVINSKAS’ residence, due to the possibility of

hazardous materials being located inside.)

       5.      On May 17, 2020, EPD SCU, along with DEA, served the search warrant

at STRAVINSKAS’ residence. Inside the residence, law enforcement located two pill

presses, binding/precursor chemical agents, 433 grams of a variety of Schedule IV

controlled substances, 93 grams of PCP, 60 grams of heroin, 278 grams of

methamphetamine, drug paraphernalia, drug packaging material, assorted precious metals

(gold and silver bars) valued at $30,259.20 dollars, and $36,858.50 United States

Currency. STRAVINSKAS refused to speak with law enforcement at that time and

requested to speak with an attorney.

       6.      On September 30, 2019, STRAVINSKAS and his attorney Brian

Michaels, met with DEA SA Juan Sierra, EPD SCU Detective Jeremy Greene, and

Assistant United Stated Attorney Joseph Huynh, for a proffer interview. During the

interview, STRAVINSKAS admitted to cultivating marijuana at his residence and a

warehouse in Eugene, Oregon, where he would sell online via the dark net marketplaces.

STRAVINSKAS estimated that from his illicit sales of marijuana he would gross

approximately $60,000 dollars every two months. STRAVINSKAS also admitted to

purchasing drugs from the dark net for his own personal use. STRAVINSKAS admitted

to selling small amounts of methamphetamine to friends, but mainly purchased drugs for

himself. STRAVINSKAS stated he would purchase larger quantities of drugs due to the

price being cheaper. STRAVINSKAS stated he used Bitcoin to sell and purchase items

over the dark net.




Declaration of Juan Sierra                                                      Exhibit A
                                                                                  Page 3
     Case 6:20-cv-01863-BR          Document 1-1       Filed 10/29/20      Page 4 of 6




       7.      On February 14, 2020, STRAVINSKAS and his attorney met with DEA

SA Juan Sierra, EPD SCU Detective Jeremy Greene, and Assistant United Stated

Attorney Joseph Huynh, for a second proffer interview. During the interview,

STRAVINSKAS stated that he would cash out his virtual currency, mainly Bitcoin, using

the Bitcoin ATM in the Gateway Mall located in Springfield, Oregon, or he would

purchase gold and silver (e.g. bullion) with the bitcoin and sell the gold and silver at local

jewelry stores if he needed the cash. STRAVINSKAS then explained and showed

investigators how he would access the dark net and how his encryption software worked.

       8.      On April 3, 2020, STRAVINSKAS submitted administrative claims for

the money and assorted precious metals seized from him. On the forms,

STRAVINSKAS claimed to have a personal property interest in the money, but provided

no documentation or other information.

       9.      As a result of STRAVINSKAS cooperating with law enforcement, his

case was remanded back to the State of Oregon, in lieu of federal prosecution.

STRAVINSKAS was set to accept a plea deal through the Lane Count Circuit Court, and

appear in court on September 15, 2020 for sentencing. However, prior to that day, the

District Attorney’s office was notified by STRAVINSKAS’ attorney that

STRAVINSKAS would not be appearing in court. STRAVINSKAS was scheduled to

plead guilty to Unlawful Distribution of a Controlled Substance Heroin, Unlawful

Distribution of a Controlled Substance Methamphetamine, Unlawful Distribution of a

Schedule II Controlled Substance, and Unlawful Manufacturing of a Schedule II

Controlled Substance.




Declaration of Juan Sierra                                                          Exhibit A
                                                                                      Page 4
     Case 6:20-cv-01863-BR            Document 1-1     Filed 10/29/20     Page 5 of 6




       10.     As a result, the District Attorney’s office began pursuing Grand Jury

Indictments for the above listed charges, and additional charges, in preparation for court

proceedings against STRAVINSKAS. However, on September 15, 2020, after law

enforcement received notification about STRAVINSKAS’ death, which occurred on

September 12, 2020, prosecution efforts ended.

       11.     On September 12, 2020, STRAVINSKAS was found deceased inside his

trailer by a third party who contacted law enforcement. Law enforcement arrived on

scene and located several items of drug paraphernalia, including burned foil with residue,

glass pipes and a small bag containing unknown pills inside of the trailer where he was

living. Detectives described the interior of the trailer as very dirty and messy, and

STRAVINSKAS lying face down in the on the floor. STRAVINSKAS had also

appeared to have been deceased for some time and his body was beginning to

decompose. Due to the Medical Examiner’s Office still actively conducting the cause of

death investigation, STRAVINSKAS’ cause of death is still unknown at this time.

However, he is suspected of dying from a drug overdose.

                                       CONCLUSION

       12.     Based on the foregoing and my training and investigative experience, I

have probable cause to believe that the $36,858.50 United States Currency and Assorted

Precious Metals (gold and silver bars) valued at $30,259.20 dollars, seized from Vidas

Jacob STRAVINSKAS, are subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) as

money or other things of value furnished or intended to be furnished in exchange for a

controlled substance, or proceeds traceable to the exchange of controlled substances in

violation of 21 U.S.C. § 841(a)(1).

Declaration of Juan Sierra                                                        Exhibit A
                                                                                    Page 5
     Case 6:20-cv-01863-BR         Document 1-1       Filed 10/29/20     Page 6 of 6




       I declare under penalty of perjury that the foregoing is true and correct pursuant to

28 U.S.C. §1746.

       Executed this 29th day of October 2020.



                                                     s/ Juan Sierra
                                                     Juan Sierra
                                                     Special Agent, DEA




Declaration of Juan Sierra                                                        Exhibit A
                                                                                    Page 6
                                 Case 6:20-cv-01863-BR                                   Document 1-2                   Filed 10/29/20                    Page 1 of 1
2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $36,858.50 U.S. CURRENCY and ASSORTED PRECIOUS
                                                                                                               METALS IN GOLD AND SILVER BARS, in rem
     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Lane
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Judith R. Harper - United States Attorney's Office
 310 West 6th Street, Medford, OR 97501
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                   u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                   u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
       & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
        Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
        (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                             Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                     u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                             Other                                                     u 465 Other Immigration                                                       State Statutes
                                     u    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                        another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21:881(a)(6) / 21:841(a)(1)
VI. CAUSE OF ACTION Brief description of cause:
                      forfeiture of proceeds used or intended to be used to facilitate narcotics trafficking
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION      DEMAND $                     CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                               JURY DEMAND:         u Yes     ✔
                                                                                                                         u No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                    DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 10/29/2020                                                              s/ Judith R. Harper
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
